DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification:
Paragraph [0014]:  The fragrance dispenser system can include a cartridge. The cartridge can be configured to removably engage with the core unit, such as with the connection unit. The cartridge can include a casing. The casing can have one or more second positioning elements (e.g., posts). The second positioning element can be configured to mate with the first positioning element. The casing can include one or more second securing features (e.g., openings). The second securing feature can be configured to mate with the first securing feature. The cartridge can include an airflow element, such as an impeller. The cartridge can include a fragrant material, such as fragrant oil. The fragrant material can be embedded in the impeller.
Paragraph [0080]:  In certain embodiments, the control unit 118 has a cartridge secured sensor 124B. The cartridge secured sensor 124B can detect that the cartridge 112 has been secured to the connection unit 116, such as by being rotated relative to the support element 129 and/or by the first and second securing features 131A, 131B being mated to inhibit or prevent removal of the cartridge 112. In some embodiments, the cartridge secured sensor 124B comprises a switch that is depressed by the position indicator 146 and/or the second positioning element 135B, such as at or near an end of the pin sliding in the slot as the cartridge 112 is rotated relative to the support element 129.
Claims:
Claim 1 (Currently Amended): A fragrance dispenser system comprising: 
a housing; 
a core unit in the housing, the core unit comprising: 
a connection unit comprising: 
a securing element comprising a plurality of first securing features; 
an engagement element comprising an annular member that is configured to move relative to the securing element; and 
a biasing member that biases the engagement element away from the securing element;

an electric motor comprising a drive shaft, the drive shaft configured to spin in a first rotational direction and a second rotational direction; 
a cartridge configured to removably engage with the core unit, the cartridge comprising: 
a plurality of second securing features, the second securing features configured to mate with the first securing features; 
an impeller; and 
a fragrant material; 
the fragrance dispenser configured such that: 
when the cartridge is engaged with the core unit and the drive shaft spins in the first rotational direction, the impeller spins; and 
when the drive shaft spins in the second rotational direction, the cartridge disengages from the connection unit.
Claim 5 (Currently Amended):  The system of Claim 2, wherein the connection unit further comprises a control gear that is movable by the motor and that is configured to engage with at least one of the second positioning features.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759